Exhibit 10.3

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

TERM NOTE

 

$15,000,000.00   Montgomery County, Maryland   July 11, 2006

FOR VALUE RECEIVED, EFJ, Inc., a Delaware corporation, E. F. Johnson Company, a
Minnesota corporation, Transcrypt International, Inc., a Delaware corporation,
and 3e Technologies International, Inc., a Maryland corporation (jointly and
severally, the “Borrower”) having an address at c/o EFJ, Inc., 1440 Corporate
Drive, Irving, Texas 75038, promise to pay to the order of Bank of America,
N.A., a national banking association (the “Lender”), the principal sum of
Fifteen Million and 00/100 Dollars ($15,000,000.00) (the “Principal Sum”),
together with interest thereon at the rate or rates hereinafter provided, as set
forth herein. This term Note, as the same may be amended from time to time, is
referred to herein as this Note. Amounts repaid or prepaid hereunder cannot be
reborrowed.

1. Interest. Commencing as of the date hereof and continuing until repayment in
full of all sums due hereunder, interest on the principal balance outstanding
from time to time shall accrue at a fluctuating annual rate equal to the
“LIBOR-Based Rate” (as hereinafter defined). The LIBOR-Based Rate is equal to
the “LIBOR Rate” (as hereinafter defined) in effect from time to time plus the
applicable “LIBOR Margin” (as defined below). The “LIBOR Rate” means the
interest rate determined by the following formula, rounded upward to the nearest
1/100 of one percent.

 

LIBOR Rate =       London Inter-Bank Offered Rate      (1.00 - Reserve
Percentage)   

“London Inter-Bank Offered Rate” means the average per annum interest rate at
which U.S. dollar deposits would be offered for an “Interest Period” of one
(1) month by major banks in the London inter-bank market, as shown on the
Telerate Page 3750 (or any successor page) at approximately 11:00 a.m. London
time two (2) London Banking Days before the commencement of the Interest Period.
If such rate does not appear on the Telerate Page 3750 (or any successor page),
the rate for that Interest Period will be determined by such alternate method as
reasonably selected by Lender. A “London Banking Day” is a day on which Lender’s
London Banking Center is open for business and dealing in offshore dollars.
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages. The
first day of the Interest Period must be a day other than a Saturday, or a
Sunday on which Lender is open for business in New York and London and dealing
in offshore dollars (a “LIBOR Banking Day”). The last day of the Interest Period
and the actual number of days during the Interest Period will be determined by
Lender using the practices of the London inter-bank market. Absent manifest
error, the Lender’s certificate to the Borrower stating the LIBOR Rate for each
Interest Period shall be conclusive.



--------------------------------------------------------------------------------

The “LIBOR Margin”, which will be based on the Borrower’s ratio of “Debt” (as
defined in the Loan Agreement (as defined below)) to “EBITDA” (as defined in the
Loan Agreement), is the applicable annual rate of interest shown in the
Performance Pricing Grid set forth below.

The rate at which interest shall accrue under this Note may change immediately
upon any change at the commencement of each Interest Period (if the London
Inter-Bank Offered Rate has changed) and/or upon any change in the LIBOR Margin.

If the LIBOR Rate is discontinued or unavailable, interest on the outstanding
principal balance shall accrue under at the “Prime Rate” (as hereafter defined)
plus the applicable “Prime Margin” (as defined below). The “Prime Rate” is a
fluctuating rate announced by the Lender from time to time, in the Lender’s sole
discretion, as the Lender’s Prime Rate. Changes in the Prime Rate will be
effective, without prior notice, as of the date any change is announced. The
Prime Rate is a reference rate only; it is not necessarily the most favorable
rate of interest that the Lender charges to any borrower or class of borrowers.
The “Prime Margin”, which will be based on the Borrower’s ratio of Debt to
EBITDA, is the applicable annual rate of interest shown in the Performance
Pricing Grid set forth below.

Performance Pricing Grid means the following table:

 

     Level 1   Level 2   Level 3   Level 4

Debt/ EBITDA

   Ratio >2.50x   2.50 ³ Ratio >2.25   2.25 ³ Ratio > 1.00   Ratio £ 1.00x

LIBOR +

   1.75%   1.50%   1.25%   1.00%

Prime Rate +

   2.00%   1.75%   1.50%   1.25%

All interest payable under the terms of this Note shall be calculated by
applying a daily interest rate, determined by multiplying the outstanding
principal balance by the applicable annual interest rate and dividing the
resulting product by 360, to the actual number of days principal is outstanding.

1. Payments and Maturity. The unpaid Principal Sum, together with interest
thereon at the rate or rates provided above, shall be payable as follows:

a. interest shall be due and payable quarterly, commencing on the first day of
the first calendar quarter after the date of this Note, and on the first day of
each succeeding calendar quarter.

b. unless sooner paid, the unpaid Principal Sum, together with all interest
accrued and unpaid thereon, and all other amounts owing under this Note shall be
due and payable in full on June 30, 2010 (the “Maturity Date”). Notwithstanding
the foregoing and provided no “Event of Default” (as hereinafter defined) has
occurred, Lender may (by written notice delivered to Borrower), as determined in
Lender’s sole and absolute discretion, elect to extend the Maturity

 

2



--------------------------------------------------------------------------------

Date upon such terms and conditions as may be acceptable to Lender, in Lender’s
sole and absolute discretion. Borrower shall, upon the request of Lender,
execute all documents and take all action necessary or requested by Lender to
effectuate or evidence such extension, all at the sole cost of Borrower.

2. Default Interest. Upon the occurrence of an Event of Default, the unpaid
Principal Sum shall bear interest thereafter, until the Event of Default is
cured, at a rate of two percent (2%) per annum in excess of the rate of interest
that would otherwise be in effect under this Note.

3. Late Charges. If the Borrower fails to make any payment under the terms of
this Note within ten (10) days after the date such payment is due, the Borrower
shall pay to the Lender on demand a late charge equal to five percent (5%) of
such payment.

4. Application and Place of Payments. Except as otherwise provided in the Loan
Agreement, all payments made on account of this Note shall be applied first to
the payment of accrued and unpaid interest then due hereunder, second to the
unpaid principal balance and the remainder, if any, shall be applied to any
other amounts which remain owing hereunder. All payments on account of this Note
shall be paid in lawful money of the United States of America in immediately
available funds during regular business hours of the Lender at its office at
1101 Wootton Parkway, 4th Floor, Rockville, Maryland 20852, or at such other
times and places as the Lender may at any time and from time to time designate
in writing to the Borrower.

5. Loan Agreement. This Note is the “Term Note” described in that certain
Revolving Line of Credit Loan Agreement and Security Agreement, dated as of
November 15, 2002, by and between the Borrower and the Lender, as amended by
that certain First Amendment to Revolving Line of Credit Loan Agreement and
Security Agreement dated as of September 13, 2004, and as further amended by
that certain Second Amendment to Revolving Line of Credit Loan Agreement and
Security Agreement dated as of the date hereof (said Loan Agreement, as so
amended and as the same may hereafter be further amended, the “Loan Agreement”).
The indebtedness evidenced by this Note is included within the meaning of the
term “Debt” as defined in the Loan Agreement. The term “Loan Documents” as used
in this Note shall have the meaning ascribed to that term in the Loan Agreement.
Capitalized terms used in this Note but not defined herein have the meanings
ascribed to them in the Loan Agreement.

6. Security. This Note is secured by the Collateral described in the Loan
Agreement.

7. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (individually, an “Event of Default” and
collectively, the “Events of Default”) under this Note:

a. the failure of the Borrower to pay to the Lender when due any amount payable
by the Borrower to the Lender under the terms of this Note; or

b. the occurrence of an event of default under any of the other Loan Documents.

8. Remedies. Upon the occurrence of an Event of Default, at the option of the
Lender, all principal, accrued interest and other sums payable by the Borrower
to the Lender under the terms of this Note shall become immediately due and
payable, and the Lender shall have all of the rights, powers, and remedies
available under the terms of this Note, any of the other Loan Documents and all
applicable laws. The Borrower and all endorsers hereby jointly and severally

 

3



--------------------------------------------------------------------------------

waive presentment, protest and demand, notice of protest, notice of demand and
of dishonor and non-payment of this Note and expressly agree that this Note or
any payment hereunder may be extended from time to time without in any way
affecting the liability of the Borrower or any endorsers.

9. Confession of Judgment. The Borrower hereby appoints Joseph P. Corish and
Jennifer A. Brust, and each of them, as the Borrower’s true and lawful
attorney-in-fact, for the Borrower, in the Borrower’s name, place and stead, to
confess judgment against the Borrower, upon the occurrence of an Event of
Default, in the Circuit Court of Montgomery County, Maryland, for the principal
outstanding under this Revolving Note, together with interest, late payment
charges, court costs and attorney’s fees equal to fifteen percent (15%) of the
unpaid principal balance for which judgment is confessed, hereby ratifying and
confirming the acts of said attorney-in-fact as fully as if done by the
Borrower. Notwithstanding the amount confessed for attorneys fees, Lender agrees
that enforcement of the judgment for such attorneys fees so confessed shall not
exceed the amount of fees and expenses actually charged by counsel for Lender
for services rendered by counsel in connection with the confession of such
judgment and the collection of the sums owing by Borrower to Lender. The
Borrower consents to immediate execution of any such confessed judgment and
waives the benefit of any homestead or other exemption laws. Any provisions set
forth hereafter regarding arbitration of disputes between the Borrower and the
Lender shall not be deemed to limit Lender’s right to have the attorneys-in-fact
named in this paragraph confess judgment against the Borrower in favor of the
Lender following the occurrence of an Event of Default.

10. Expenses. The Borrower promises to pay to the Lender on demand by the Lender
all costs and expenses incurred by the Lender in connection with the collection
and enforcement of this Note or the defense of this Note (subject to any
limitations set forth in the Loan Documents), including, without limitation, all
attorneys’ fees and expenses, all court costs and all arbitration fees and
costs.

11. Notices. Any notice, request, or demand to or upon the Borrower or the
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

12. Miscellaneous. Each right, power, and remedy of the Lender as provided for
in this Note or any of the other Loan Documents, now or hereafter existing under
any applicable law or otherwise, shall be cumulative and concurrent and shall be
in addition to every other right, power, or remedy provided for in this Note or
any of the other Loan Documents now or hereafter existing under any applicable
law, and the exercise or beginning of the exercise by the Lender of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by the Lender of any or all such other rights, powers, or
remedies. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note or any
of the other Loan Documents, or to exercise any right, power, or remedy
available upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant, or agreement or of any such breach, or preclude the Lender
from exercising any such right, power, or remedy at a later time or times. By
accepting payment after the due date of any amount payable under the terms of
this Note, the Lender shall not be deemed to waive the right either to require
prompt payment when due of all other amounts payable under the terms of this
Note or to declare an Event of Default for the failure to effect such prompt
payment of any such other amount. No course of dealing or conduct shall be
effective to amend, modify, waive, release, or change any provisions of this
Note.

 

4



--------------------------------------------------------------------------------

13. Partial Invalidity. If any term or provision of this Note or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Note and the application of such term or provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Note shall be valid and be enforceable to the fullest extent permitted by law.

14. Captions. The captions herein set forth are for convenience only and shall
not be deemed to define, limit, or describe the scope or intent of this Note.

15. Governing Law. The provisions of this Note shall be construed, interpreted
and enforced in accordance with the laws of the State of Maryland (excluding
Maryland’s choice of law rules).

16. Consent to Jurisdiction. Provisions of the Loan Agreement concerning the
Borrower’s consent to the jurisdiction of state and federal courts sitting in
the State of Maryland are incorporated into this Note by reference and shall
have the same force and effect as if fully set forth in this Note.

17. Waiver of Trial by Jury. Provisions of the Loan Agreement concerning the
Borrower’s and the Lender’s mutual waiver of trial by jury in disputes between
the Borrower and the Lender are incorporated into this Note by reference and
shall have the same force and effect as if fully set forth in this Note.

18. Arbitration. Provisions of the Loan Agreement specifying that certain
disputes between the Borrower and the Lender shall be resolved by binding
arbitration are incorporated into this Note by reference and shall have the same
force and effect as if fully set forth in this Note.

19. Joint and Several Liability; Notices to Borrower. The liability under this
Note of the persons comprised by the term Borrower shall be joint and several.
References in this Note to the Borrower shall refer to each such person or to
all of them as the context may require. Any notice that the Lender provides to
EFJ, Inc. in accordance with the Loan Agreement shall be deemed to have been
given to all of the persons comprised by the term Borrower.

(Signatures and Notary Acknowledgments on following pages)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this instrument to be executed by
its duly authorized officer or officers as of the date first written above.

 

EFJ, INC., a Delaware corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer   E. F.
JOHNSON COMPANY, a Minnesota corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer  
TRANSCRYPT INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer   3e
TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer  

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 6th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

6



--------------------------------------------------------------------------------

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of E.
F. Johnson Company, a Minnesota corporation, this 6th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of
Transcrypt International, Inc., a Delaware corporation, this 6th day of July,
2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Secretary of 3e Technologies
International, Inc., a Maryland corporation, this 7th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

7